Case: 15-30486      Document: 00514242487         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 15-30486                               FILED
                                                                         November 17, 2017
                                                                            Lyle W. Cayce
Consolidated with Case No. 15-30892                                              Clerk

RONNIE KEITH DAVIS,

                      Plaintiff-Appellant

v.

BENJAMIN MADDIE,

                     Defendant-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CV-1450


Before JONES, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Plaintiff Ronnie Keith Davis, Louisiana prisoner # 455331, was attacked
by another inmate and filed a 42 U.S.C. § 1983 lawsuit asserting claims
against prison officials and doctors. See Davis v. LeBlanc, 539 F. App’x 626,
627 (5th Cir. 2013). We previously affirmed summary judgment as to all
defendants but one and remanded for further proceedings as to his claim



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30486    Document: 00514242487      Page: 2    Date Filed: 11/17/2017


                                  No. 15-30486
                                c/w No. 15-30892

against prison guard Benjamin Maddie. See id. at 627-28. Davis now appeals
from (1) the judgment entered following the jury verdict against him and
(2) the denial of his motion for relief from the judgment. Because the matter
is now fully briefed, Davis’s motion for a temporary restraining order regarding
his law library access is DENIED as moot.
      First, we review for abuse of discretion the district court’s decision not to
appoint counsel for Davis in this § 1983 action. Naranjo v. Thompson, 809 F.3d
793, 799 (5th Cir. 2015). Considering the straightforward nature of Davis’s
claim against Maddie and his demonstrated ability to investigate and present
his case, denial of counsel was neither an abuse of discretion nor structural
error. See id. For the same reasons, Davis’s motion for appointment of counsel
on appeal is DENIED. Davis also fails to demonstrate that the district court
erred by facilitating his request for the assistance of inmate counsel.
      Second, we review for abuse of discretion the district court’s decision not
to estop Maddie from contradicting a stipulation, entered by his counsel and
then retracted as mistaken, that Davis had identified his attacker as an enemy
before the attack. See United States ex rel. Long v. GSDMIdea City, L.L.C.,
798 F.3d 265, 271 (5th Cir. 2015); Coastal States Mktg. v. Hunt, 694 F.2d 1358,
1368-69 (5th Cir. 1983).      Because the evidence and testimony at trial
contradicted the stipulation, Davis has failed to establish any abuse of
discretion. See GSDMIdea City, 798 F.3d at 271; Rathborne Land Co., L.L.C.
v. Ascent Energy, Inc., 610 F.3d 249, 262-63 (5th Cir. 2010); see also New
Hampshire v. Maine, 532 U.S. 742, 753 (2001) (“[I]t may be appropriate to
resist application of judicial estoppel when a party’s prior position was based
on inadvertence or mistake.”) (internal quotation marks and citation omitted).
For the same reasons, the stipulation is not a basis for reexamining the
dismissal of the other defendants, which was previously affirmed by this court


                                        2
    Case: 15-30486    Document: 00514242487     Page: 3   Date Filed: 11/17/2017


                                 No. 15-30486
                               c/w No. 15-30892

and is now the law of the case. See Fuhrman v. Dretke, 442 F.3d 893, 896 (5th
Cir. 2006); Davis, 539 F. App’x at 627-28.
      Third, we review for abuse of discretion the denial of Davis’s motion
pursuant to Rule 60(b)(3) of the Federal Rules of Civil Procedure. McCorvey v.
Hill, 385 F.3d 846, 848 (5th Cir. 2004).        Davis’s vague and conclusory
allegations of fraud, witness-tampering, and improper actions by opposing
counsel and by the district court fell short of the clear and convincing evidence
required for relief pursuant to Rule 60(b)(3). See Longden v. Sunderman,
979 F.2d 1095, 1103 (5th Cir. 1992). The district court’s succinct denial of
Davis’s motion without an evidentiary hearing was not an abuse of discretion.
See McCorvey, 385 F.3d at 850.
                                             AFFIRMED; MOTIONS DENIED.




                                       3